Citation Nr: 9928288	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, post operative, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
November 1988.

This matter arises from a September 1996 rating decision from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement in August 1997, followed by a request 
for an RO hearing.  The RO issued a statement of the case in 
August 1997, and the veteran submitted a VA Form 9, also in 
August 1997, which perfected his appeal.  He also indicated 
his interest in a hearing before the Board of Veterans' 
Appeals (Board).  The RO hearing was held in October 1997 and 
the case was certified to the Board for appellate review.  

The Board remanded the case in February 1999 to schedule a 
Travel Board Hearing as requested by the veteran.  The 
hearing was held in June 1999 before the undersigned member 
of the Board sitting at the RO.  The Board notes that, during 
his Travel Board Hearing, the veteran submitted evidence that 
had not been reviewed by the RO.  However, he also submitted 
a waiver permitting initial review by the Board and waiving 
consideration by the agency of original jurisdiction and the 
requirement that a supplemental statement of the case be 
issued.  38 C.F.R. § 20.1304(c) (1998).  Therefore, the Board 
will consider the evidence in the decision that follows.



FINDINGS OF FACT

1.  In a July 1989 rating decision, a claim by the veteran 
for entitlement to service connection for hearing loss was 
denied on the basis that the veteran's hearing was within 
normal limits for both ears; a notice of disagreement was not 
received from that determination.

2.  Evidence received subsequent to the July 1989 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for right ear hearing loss. 

3.  The record includes medical evidence of current right ear 
hearing loss for VA purposes and medical evidence suggesting 
a link between such right ear hearing loss and the veteran's 
service-connected right ear otitis media with myringotomy.

4.  The veteran's current right ear hearing loss is related 
to his service-connected right ear otitisl media with 
myringotomy. 

5.  The residuals of the veteran's service-connected right 
knee injury, post operative, are manifested by limitation of 
extension to 124 degrees causing functional loss due to pain, 
without instability or radiographic evidence of traumatic 
arthritis.    


CONCLUSIONS OF LAW

1.  The July 1989 rating decision which denied entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  New and material evidence has been received since the 
July 1989 rating decision, and the veteran's claim of 
entitlement to service connection for right ear hearing loss 
has been reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156 (1998).

3.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

4.  The veteran's right ear hearing loss is proximately due 
to a service-connected disability.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.310 (1998).

5.  The schedular criteria for entitlement to a disability 
evaluation in excess of 10 percent for residuals of a right 
knee injury, post operative, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Right Ear Hearing Loss 
Claim

By rating decision in July 1989, entitlement to service 
connection for hearing loss was denied.  The veteran was 
notified of that determination and furnished notice of 
appellate rights, but he did not initiate an appeal by filing 
a notice of disagreement.  Accordingly, the July 1989 rating 
decision became final.  38 U.S.C.A. § 7105(c).  The veteran 
has now requested that his claim be reopened as it pertains 
to right ear hearing loss.  The RO denied the request to 
reopen in its September 1996 rating decision, and the present 
appeal ensued.  

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the United States Court of Appeals 
for the Federal Circuit (Court) issued a decision which 
overruled previous caselaw and affected the standard of 
review regarding the submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  Hodge 
v. West 155 F.3d 1356 (Fed. Cir. 1998).  The United States 
Court of Appeals for Veterans Claims further interpreted the 
Court's holding in two recent decisions, Winters v. West, 12 
Vet. 203 (1999); and Elkins v. West, 12 Vet. App. 209 (1999).  
The statement of the case issued to the veteran in August  
1997 recited the law according to the previous caselaw, and 
the supplemental statement of the case issued in March 1998 
likewise referred to previous caselaw.  However, in view of 
the following decision, the Board finds no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

It appears that the July 1989 rating decision denied the 
veteran's claim on the basis that there was no evidence of a 
hearing loss for VA purposes.  


The veteran's separation examination report of November 1988 
reflected a diagnosis of high frequency hearing loss in the 
right ear.  He was referred to audiology.  In February 1989, 
the veteran was afforded a VA examination to evaluate his 
right knee.  He complained of ear problems, and the RO 
referred him for a VA audiological examination in June 1989, 
which indicated borderline normal hearing in the right ear 
and normal hearing in the left ear.  There was no evidence of 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (1998).  
Despite the veteran's failure to present a formal claim for 
hearing loss, in July 1989, the RO denied entitlement to 
service connection for hearing loss.  The veteran was 
notified of the RO's decision in August 1989 and failed to 
appeal that determination.

In June 1995, the veteran requested that his claim be 
reopened, asserting that he had hearing loss as a result of a 
cold weather injury to his ears during service.  In September 
1996, the RO found that the veteran had failed to submit new 
and material evidence to reopen his claim.  The veteran 
substantively appealed this determination.  Applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

As noted previously, the Court has set forth a three-part 
analysis to be applied when a claim to reopen is presented.  
Winters, 12 Vet. App. at 205-06 (1999); and Elkins, 12 Vet. 
App. at 215-18 (1999).  The first step is to determine 
whether new and material evidence has been presented pursuant 
to 38 C.F.R. § 3.156(a).  If so, there must then be a 
determination whether the claim presented is well grounded 
under 38 U.S.C.A. § 5107(a).  If the claim is not well 
grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  See Winters, 12 Vet. App. 
at 206.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step of a merits adjudication.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless of whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, the evidence of record submitted 
subsequent to the RO's July 1989 decision includes a 
duplicate service medical record of a November 1988 audiology 
referral, an October 1997 private audiology evaluation, an 
October 1997 RO hearing transcript, a November 1997 VA 
examination report, and a June 1999 Travel Board Hearing 
transcript.  The private medical records of October 1997 
reflect a diagnosis of a high frequency sensorineural hearing 
loss, right ear.  However, the audiogram was not an 
authorized VA audiological evaluation which is used to 
determine hearing loss for VA purposes.  The VA examination 
report is cumulative and duplicative of an earlier 
examination which showed no medical evidence of hearing loss.  
The veteran's testimony that he had hearing loss as a result 
of having had a cold weather injury during service had been 
considered previously in the July 1989 RO decision.  The VA 
outpatient records are also cumulative in that they continue 
to show no evidence of any current hearing loss for VA 
purposes.  

Notwithstanding the separation examination report diagnosis 
of high frequency hearing loss, subsequent VA evaluations 
have consistently shown no evidence of hearing loss for VA 
purposes.  While the private evaluation indicated high 
frequency hearing loss in the right ear, again it was not an 
audiogram that could be considered for VA purposes.  Thus, as 
the evidence submitted is not by itself, or in connection 
with the evidence previously assembled, so significant that 
it must be considered in order to fairly decide the merits of 
the claim, the request to reopen must be denied.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Accordingly, the claim for service connection for hearing 
loss has not been reopened.  The Board views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

II.  Increased Rating for Residuals, Right Knee Injury

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his service-connected disability has 
worsened is sufficient to render the increased rating claim 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  After reviewing the claims file, the Board further 
finds that the duty to assist the veteran has been met and 
that the record as it stands allows for an equitable 
determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for residuals of a 
right knee injury effective December 1988.  He asserts that 
he is unable to participate in physical activity because of 
his right knee and that, as a result, he is much more 
disabled than reflected by the current rating.  

The veteran appeared for an RO hearing in October 1997 and 
testified that he had a problem with his right knee in 
bending and getting up again.  He testified that he could run 
about one-half to one mile before his knee became painful and 
that swelling often occurred after he ran.  He stated that he 
iced his right knee after work each day because he spent his 
shift as a correctional officer walking around and going up 
and down stairs.  He reported that he had a brace that he 
wore much of the time, but tried not to wear it too much at 
work.  He had no difficulty driving unless he was in a 
compact car.  He testified that a private physician wanted to 
perform further arthroscopic surgery, but that he did not 
want any more surgery.

A June 1997 VA outpatient treatment record noted the 
veteran's complaints of pain in his right knee with walking.  
The VA physician noted a history of a right rotula fracture.  
The physical evaluation revealed mild to moderate tenderness 
to palpation over the knee cap and medial aspect of the right 
knee.  There was no evidence of effusion.  The knee was 
stable with a negative drawer sign.  An X-ray report of June 
1997 indicated no change since April 1995, including the 
presence of a tripartite patella.  There was no X-ray 
evidence of degenerative joint disease and no evidence of 
recent fracture.  

The veteran was afforded a VA examination in November 1997 
which reflected his complaints of pain, weakness, swelling, 
giving way, locking and popping.  The examiner noted the 
veteran's history of two arthroscopic surgeries.  (The VA 
outpatient report of arthroscopy from December 1992 noted no 
right knee pathology.)  The veteran reported pain in his 
right knee that was caused by walking and alleviated by rest, 
heat, and ice.  He stated that he liked to run a mile or two 
three times a week and sometimes wore a metal brace for his 
knee.  The physical examination revealed that the veteran 
walked well without a limp, cane, or appliance.  He was able 
to flex his right knee to 124 degrees, in comparison to 130 
degrees for the left knee.  Extension was to zero degrees in 
both knees.  There were several arthroscopic scars around the 
right knee cap.  Stability was noted to be "excellent."  
The examiner reported a diagnosis of degenerative joint 
disease, right knee, with slight loss of motion and 
functional loss due to pain.  

The veteran appeared for a Board hearing in June 1999 and 
testified that he could no longer participate in physical 
activities because then he would not be able to walk for 
three to four days.  He reiterated his earlier testimony that 
he was told he needed further surgery, but still did not want 
another operation.  He stated that he still had swelling and 
limping after physical activity and was prevented from fully 
performing his job because of his difficulty with bending.  
He stated that he was assigned light duty when his knee acted 
up.  He further testified that his knee would buckle 
sometimes and cause him to stumble, but that it had not 
happened recently.  He stated that it occurred probably two 
to three times a year.  He testified that his doctor 
prescribed a cane recently, but he did not rely on it for 
ambulation, although he did state that he used it "most of 
the time."  He did not like to use it at work but stated 
that there were many times when he depended upon it to get 
around.  He testified that he was in constant pain in his 
right knee when walking.  He further stated that he wore his 
metal knee brace almost every day.  

The veteran is currently assigned a 10 percent rating for his 
right knee disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (1998).  According to this particular 
diagnostic code, a 10 percent rating is warranted for removal 
of the semilunar cartilage of the knee which is symptomatic.  
It is the only rating available under this particular code.  
Therefore, also for consideration in the instant case are: 
Diagnostic Code 5257, which refers to impairment of the knee 
characterized by recurrent subluxation or lateral 
instability; Diagnostic Code 5258, which refers to 
dislocation of the semilunar cartilage of the knee; and 
Diagnostic Codes 5260 and 5261, which refer to limitation of 
flexion and extension of the leg, respectively.  

Pursuant to Diagnostic Code 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
that is slight, while a 20 percent rating is assigned for 
moderate subluxation or instability.  Under Diagnostic Code 
5258, a 20 percent rating is indicative of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  According to the 
diagnostic codes applicable to limitation of motion, a 10 
percent rating is warranted for limitation of flexion of the 
leg to 45 degrees, or limitation of extension to 10 degrees.  
See 38 C.F.R. § 4.71a.  

After a review of the objective medical evidence of record, 
accompanied by the veteran's testimony, the Board concludes 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
right knee disability.  While he clearly has some limitation 
of motion due to pain, he demonstrates full extension and 
limitation of flexion to 124 degrees.  A compensable rating 
under the applicable diagnostic codes is not indicated.  
Moreover, there is no medical evidence of any instability or 
subluxation, despite the veteran's testimony.  Indeed, the VA 
examination report of November 1997 noted "excellent" 
stability of the right knee.  In addition, while the veteran 
stated that he was required to wear a brace, he also stated 
that his knee only swelled after running a half mile or more.  
With respect to the veteran's report that he was prescribed a 
cane, the evidence of record does not support a finding that 
the use of a cane is required medically.  The VA Form 10-
2431, Request for Prosthetic Services, noted that a cane was 
requested for knee DJP, without further explanation.  
Further, the veteran offered testimony that he did not rely 
on his cane daily.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability rating in excess of 10 
percent for residuals of a right knee injury as the medical 
evidence of record indicates no more than slight impairment 
of motion without evidence of instability or arthritis.  

The Board notes that although the VA examiner reported a 
diagnosis of degenerative joint disease in the November 1997 
report, there must be evidence of some limitation of motion 
due to arthritis in order to obtain a separate rating for 
arthritis.  See General Counsel's opinion in VAOPGCPREC 23-97 
(July 1, 1997).  However, in the instant case, despite the 
examiner's diagnosis, there is no X-ray evidence of arthritis 
of the right knee, as required by 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  As noted previously, the 
arthroscopic evaluation of December 1992 was negative for 
pathology and the June 1997 X-ray of the veteran's right knee 
was completely negative for evidence of arthritis.  
Therefore, consideration of a separate rating for arthritis 
of the right knee is not warranted.

With regard to application of 38 C.F.R. §§ 4.40 and 4.45, the 
veteran's complaints of pain and attendant functional loss 
were considered in evaluating his muscle disability for loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
in assignment of the 10 percent rating.  See 38 C.F.R. 
§ 4.56(c) (1998).  Accordingly, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for residuals of an injury to the right knee, 
post operative. 

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, it follows there is not such a 
state of equipoise of the positive evidence with the negative 
evidence so as to permit a more favorable determination 
pursuant to the application of 38 U.S.C.A. § 5107(b).  See 
also, Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

The appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

